Citation Nr: 0635510	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  00-24 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for status 
postoperative bilateral vasectomy.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease (GERD) with a history of 
gastritis, duodenitis and distal esophagitis. 

5.  Entitlement to an initial evaluation in excess of 10 
percent for subacute dermatitis of the hands.

6.  Entitlement to an initial compensable evaluation for 
residuals of a left knee injury with medial compartmental 
degenerative joint disease.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1988 until January 
1998.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.  

These matters were previously before the Board in February 
2003 and June 2004.  On those occasions, remands were ordered 
to accomplish additional development.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate any current 
residuals associated with the veteran's status postoperative 
bilateral vasectomy.

2.  The competent evidence demonstrates that a current back 
disability is causally related to active service.

3.  The competent evidence demonstrates that a current right 
knee disability is causally related to active service.

4.  The veteran's GERD is productive of complaints of 
epigastric pain and heartburn, without any objective showing 
of dysphagia, regurgitation, arm pain or shoulder pain.  

5.  The veteran's subacute dermatitis is productive of 
complaints of itching and scaling skin of the hands, with 
occasional fissures; objectively, the competent evidence 
reveals itching and scaling skin, without constant itching or 
exudation, extension lesions or marked disfigurement, 
covering less than 20 to 40 percent of the veteran's entire 
body and less than 20 to 40 percent of the exposed areas 
affected, that is not treated by corticosteroids or 
immunosuppressive drugs.

6.  The veteran's residuals of a left knee injury with medial 
compartmental degenerative joint disease are currently 
productive of complaints of pain; objectively, the evidence 
shows left knee flexion to no worse than 120 degrees and 
extension to no worse than 0 degrees, with essentially normal 
stability findings and without additional functional 
limitation due to factors such as pain and weakness.


CONCLUSIONS OF LAW

1.  Status postoperative bilateral vasectomy was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

2.  A back disability was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

3.  A right knee disability was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

4.  The criteria for entitlement to an initial compensable 
evaluation for GERD with a history of gastritis, duodenitis 
and distal esophagitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.114, Diagnostic Code 7346 (2006).

5.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for subacute dermatitis of the hands 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.118, 
Diagnostic Code 7806 (as in effect prior to August 30, 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).

6.  The criteria for entitlement to an initial compensable 
evaluation for residuals of a left knee injury with medial 
compartmental degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 
5010-5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  



I.  Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

It is further noted that service connection claims require 
due consideration of the places, types, and circumstances of 
the veteran's service, as shown by his service record, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a).  

A.  Status postoperative bilateral vasectomy

The veteran is claiming entitlement to service connection for 
status postoperative bilateral vasectomy.  It is noted that 
he underwent such procedure during active service in 1997.  

The first element for consideration in evaluating a service 
connection claim is that of current disability.  In the 
present case, a January 1998 private treatment record showed 
an assessment of right hydrocele and probable right-sided 
epididymitis.  A March 1998 VA examination report revealed 
the veteran's complaints of episodic right testicular pain 
and swelling.  However, no objective residuals of the 
veteran's in-service vasectomy were detected at that time.  
Indeed, there were no penile lesions.  Both testes were 
descended and palpable without palpable masses. 

Subsequent VA clinical records revealed further subjective 
complaints of right testicular pain.  For example, in a March 
1999 outpatient record, the veteran reported intermittent 
testicular pain with lifting and with intercourse.  A large 
right varicocele was noted.  A later March 2000 report again 
showed a diagnosis of right varicocele.  A November 2000 
record from the Viera VA outpatient clinic noted a small 
right hydrocele.  Additionally, intermittent pain was 
revealed in a January 2001 VA urology surgery consult note.  
There was no varicocele at that time.  Rather, that report 
contained diagnoses of testicular pain, status post 
vasectomy, as well as possible congestive epididymitis or 
sperm granuloma.  It was noted that there was no specific 
treatment and that the condition would most likely resolve 
spontaneously over time.  No clinical records subsequent to 
2001 reflect complaints or treatment referable to residuals 
of a vasectomy.

Based on the foregoing, the objective evidence does not 
demonstrate a current chronic residual disability from the 
veteran's in-service vasectomy.  Indeed, although the veteran 
reported occasional pain at his December 2003 hearing before 
the undersigned, the clinical records do not show complaints 
or treatment since 2001, at which time the condition was 
expected to resolve spontaneously.  Therefore, an award of 
service connection is not justified in the present case.  
Indeed, in the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The Board further notes that, even if the evidence of record 
could be favorably construed so as to allow for a finding of 
current disability, the normal findings on the veteran's 
December 1997 separation examination coupled with the absence 
of any competent opinion causally relating post-service 
complaints to active service would preclude a grant of 
service connection here. 

In conclusion, based on the absence of any documented 
clinical treatment for residuals of a vasectomy in over 5 
years, no current disability is found in the present case.  
As such, an award of service connection is not warranted.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

B.  Back and right knee disabilities

The veteran is claiming entitlement to service connection for 
back and right knee disabilities.    

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Here, an April 1998 VA examination contained a 
radiographic finding of mild degenerative joint disease of 
the right knee.  Furthermore, an August 2001 MRI of the 
lumbar spine indicated degenerative changes.  Under 38 C.F.R. 
§ 3.309(a), arthritis is regarded as a chronic disease.  
However, in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).   

With respect to the right knee, the evidence does reveal a 
finding of arthritis within the applicable presumptive 
period.  However, at that time, the veteran had full range of 
motion and the knee was stable.  Therefore, the disease was 
not manifest to a degree of 10 percent or more within 1 year 
from the date of separation from service.  Moreover, 
regarding the lumbar spine, the evidence does not establish 
any clinical manifestations of arthritis within one year from 
discharge.  Therefore, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied as to either disability.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The first element for consideration in evaluating a service 
connection claim is that of current disability.  In the 
present case, VA examination in April 1998 revealed diagnoses 
of lumbar strain and mild degenerative joint disease of the 
right knee.  A July 1999 VA outpatient record indicated knee 
strain.  Moreover, as noted above, an August 2001 MRI of the 
lumbar spine indicated mild degenerative disk changes at L5-
S1.  A later November 2001 VA clinical record indicated an 
assessment of lumbosacral strain, and chronic low back pain 
was noted on several occasions on VA treatment reports dated 
in 2004 and 2005.  

Based on all of the foregoing, current disability of the 
lumbar spine and right knee is established and the first 
element of a service connection claim has been satisfied.  

With respect to the second element of a service connection 
claim, in-service incurrence, a review of the service medical 
records does not reflect any complaints or treatment relating 
to the lumbar spine.  Indeed, medical examinations in August 
1987, May 1988, January 1990, June 1991, January 1992, 
February 1995, and December 1997 all showed normal findings.  
Moreover, the veteran consistently denied recurrent back pain 
in reports of medical history, including at the time of his 
December 1997 separation examination.  That examination 
report did indicate hat he sustained a contusion to the right 
lower back as the result of a fall in 1989.  

The service records do reflect complaints of right lower leg 
pain in May 1990, as a result of a helicopter jump.  However, 
his right knee had full range of motion and was pain free at 
that time.  A November 1994 in-service record also noted 
complaints of right knee pain, with no diagnosis.  X-rays of 
the right knee taken in December 1996 were normal, as was the 
veteran's separation examination in December 1997.  

Based on the above, the service medical records do not show 
that a lumbar spine or right knee disability was incurred 
during active service.  However, this does not in itself 
preclude a grant of service connection.  Indeed, service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Here, a review of the post-service evidence leads to the 
conclusion that the current low back and right knee problems 
are causally related to active service, for the reasons 
discussed below.  

In April 1998, approximately 10 weeks following separation 
from service, the veteran was afforded a VA orthopedic 
examination.  At that time, he was diagnosed with lumbar 
strain and degenerative joint disease of the right knee.  
Furthermore, an August 2001 VA outpatient treatment report 
contained a competent opinion finding it at least as likely 
as not that the current back and right knee disabilities were  
related to the veteran's in-service activity as a parachuter.  
Such parachuting activity was noted in the service records.  

The August 2001 opinion was offered following a physical 
evaluation of the veteran.  Therefore, it is found to be 
probative.  Moreover, because the initial diagnosis of back 
and right knee disabilities occurred so close in time to the 
veteran's discharge, and because the opined etiology of such 
disability is consistent with the circumstances of the 
veteran's service, an allowance of service connection is 
warranted here.  The Board notes that in reaching this 
conclusion, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Increased ratings

At the outset, the Board notes that the veteran here is 
appealing the initial assignment of his disability ratings.  
As such, the claims require consideration of the entire time 
period involved, and contemplate staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A.  GERD, with a history of gastritis, duodenitis and distal 
esophagitis

The veteran is claiming entitlement to an increased rating 
for GERD.  Throughout the rating period on appeal, his GERD 
is evaluated as noncompensable pursuant to Diagnostic Code 
7346.

The Board notes that the schedular criteria relating to the 
digestive system underwent revision during the pendency of 
this appeal.  The revisions were effective July 2, 2001.  
However, Diagnostic Code 7346 was not altered as a result of 
the revisions.  Both prior to and as of July 2, 2001, in 
order to achieve the next-higher 10 percent evaluation under 
Diagnostic Code 7346, the evidence of record must demonstrate 
two or more symptoms for the 30 percent evaluation, of lesser 
severity.  The symptoms associated with a 30 percent rating 
include persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  

The Board has reviewed the evidence of record and finds no 
basis for assignment of a compensable evaluation for any 
portion of the rating period on appeal.  Indeed, upon VA 
examination in March 1998, the veteran's abdomen was soft and 
depressible, with no masses, tenderness or visceromegaly.  

In finding that a compensable evaluation is not warranted for 
the veteran's service-connected GERD, the Board acknowledges 
the veteran's complaints of heartburn and epigastric burning 
occurring three times a week, raised at his VA examination in 
March 1998.  At that time, he noted that he used Tums, 
Rolaids, or other over-the-counter medications.  The Board 
also acknowledges complaints of epigastric burning in an 
August 1999 VA outpatient treatment report.  A November 2001 
VA treatment record also showed complaints of pain in the 
paraumbilical area that had been constant for 2 weeks.  
Moreover, the veteran raised subjective complaints of sharp 
pain, indigestion and burning in his right quadrant at his 
December 2003 hearing before the undersigned.  (T. at 14-15.)  
He stated that such symptoms occurred a few times per week.  
(T. at 16-17.)  He also reported that he was advised to avoid 
acidic foods.  Finally, the Board recognizes complaints of 
epigastric pain, accompanied by nausea and belching, 
indicated in a September 2005 VA progress note.  However, 
while recurrent epigastric distress and heartburn has been 
demonstrated, there is no objective showing of dysphagia, 
regurgitation, arm or shoulder pain.

The November 2001 VA treatment record does appear to reflect 
substernal pain, but he was not concurrently experiencing 
heartburn at that time.  Thus, at no point during the rating 
period on appeal are two or more of the symptoms at 
Diagnostic Code 7346 manifest simultaneously.  As such, the 
criteria for the next-higher 10 percent evaluation have not 
been met.

The Board has also considered whether any alternate 
Diagnostic Codes allow for a compensable evaluation here.  In 
this regard, it is noted that, both prior to and as of July 
2, 2001, Diagnostic Code 7319 affords a 10 percent evaluation 
for irritable colon syndrome where the evidence demonstrates 
moderate symptoms characterized by frequent episodes of bowel 
disturbance with abdominal distress.  However, such symptoms 
have not been shown by the objective evidence of record.  
Moreover, there are no other Diagnostic Codes relevant to the 
veteran's GERD claim.  

In conclusion, the veteran's disability picture with respect 
to his GERD is not most nearly approximated by the next-
higher 10 percent evaluation under Diagnostic Code 7346 or 
any other Code section.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

B.  Subacute dermatitis of the hands

The veteran is claiming entitlement to an increased rating 
for subacute dermatitis of the hands.  Throughout the rating 
period on appeal, this disability is evaluated as 10 percent 
disabling pursuant to Diagnostic Code 7806.

The Board notes that 38 C.F.R. § 4.118, governing 
disabilities of the skin, underwent revision effective August 
30, 2002.  

Prior to August 30, 2002, Diagnostic Code 7806 afforded a 10 
percent evaluation where the disability is manifested by 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  In order to be entitled to the 
next-higher 30 percent evaluation, the evidence must show 
exudation or itching constant, extensive lesions, or marked 
disfigurement. 

The Board has reviewed the evidence of record and finds that 
there is no basis for assignment of the next-higher 30 
percent evaluation for the veteran's skin disability under 
the rating schedule in effect prior to August 30, 2002.  The 
pertinent evidence includes an April 1998 VA examination 
indicating a bi-palmar rash.  Both palms were lichenified, 
peeling scaling and fissuring.  There was involvement of the 
fingers.  The rash had a silvery type crust.  A dry and 
scaling rash was also revealed in an April 1998 VA outpatient 
treatment report.  An April 1999 VA clinical record noted 
eczema of both hands, with complaints of cracking and 
fissuring.  The veteran's December 2000 VA dermatological 
examination indicated complaints of redness, scaling and 
occasional fissuring on the palms and fingers of each hand, 
as well as on a small area on the left inner foot.  The 
effected areas itched and burned when they cracked.  He 
stated that the condition was worse in cold weather.  
Objectively, there was mild erythema and scaling at the 
center of the palms of each hand, and to a lesser extent on 
the dorsal aspects of the fingers.  A few very superficial 
fissures were noted.  There were no vesicles, ulcerations or 
crusting.  The diagnosis was chronic hand eczema with 
itching, burning and occasional fissures.  The veteran used a 
topical steroid ointment twice a day with some improvement.  

The symptoms described above have been contemplated in the 10 
percent evaluation in effect throughout the rating period on 
appeal.  Such symptoms do not serve as a basis for the next-
higher 30 percent rating under the old version of Diagnostic 
Code 7806.  Indeed, there is no showing of constant exudation 
or itching.  Moreover, although some cracking and fissuring 
are seen, the objective evidence does not demonstrate 
extensive lesions or marked disfigurement. 

Based on the above, the veteran's currently assigned 10 
percent rating for subacute dermatitis of the hands is found 
to appropriately reflect the severity of his disability 
picture during the period in question.  There is no basis for 
a higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

The Board must now consider whether the revised diagnostic 
criteria for disabilities of the skin, effective August 30, 
2002, allows for an increased rating here. 

From August 30, 2002, a 10 percent rating is warranted under 
Diagnostic Code 7806 where the disability involves at least 5 
percent, but less than 20 percent of the entire body, or at 
least 5 percent, but less than 20 percent of exposed areas 
affected; or, where the disability requires intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than 6 
weeks during the past 12-month period.  

In order to be entitled to the next-higher 30 percent 
evaluation under the revised version of Diagnostic Code 7806, 
the evidence must demonstrate involvement of  20 to 40 
percent of the entire body, or 20 to 40 percent of exposed 
areas affected; or, where the disability requires systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of  6 weeks or more, but not 
constantly, during the past 12-month period.  

In the present case, a VA outpatient record dated in December 
2002 reflected complaints of an itching and burning rash on 
the palms of both hands, worse on the left, and spreading to 
the fingers.  A later VA progress note dated in March 2003 
indicated another flare up, involving the hands and feet.  
The veteran was taking petrolatum hydrophilic twice daily.  
Low to moderate skin symptoms were again noted in a November 
2003 VA clinical record.  An April 2004 record noted that his 
hand dermatitis symptoms were stable and that the veteran was 
uninterested in immunosuppressive therapy.  A May 2004 VA 
progress note revealed improvement as to the hand rash.  A 
November 2004 VA outpatient record indicated dry, scaly, 
crusty lesion on the medial posterior heel bilaterally.  The 
treatment plan involved lamisil.   

Following a review of the evidence detailed above, it is 
clear that the skin disability at issue does not involve 20 
to 40 percent of the entire body.  Moreover, there is no 
competent evidence demonstrating that the condition affects 
20 to 40 percent of the exposed areas affected.  Indeed, at 
the veteran's December 2003 hearing, he stated that his 
baseline symptoms were "not bad."  (T. at 17.)  Moreover, 
as discussed above, a November 2003 VA record showed only low 
to moderate symptoms and an April 2004 report indicated that 
the skin disability was stable.  Such findings do not suggest 
a disability involving 20 to 40 percent of the exposed areas 
affected.  The Board does recognize the veteran's remarks at 
the February 2003 hearing that, during flare ups, he 
experienced cracking and bleeding all over his fingers and 
hands.  However, it is noted that the objective evidence does 
not at any time reveal symptomatology on the tops of the 
hands, only on the palmar side.  Thus, in order to establish 
a minimum of 20 percent exposed area affected, the palmar 
side of the hands and all fingers would need to be at least 
40 percent covered by the dermatitis.  The objective evidence 
simply does not show this extent of coverage.  Moreover, the 
evidence does not reveal treatment involving corticosteroids 
or other immunosuppressive drugs for a total duration of  6 
weeks or more, but not constantly, during the past 12-month 
period.  

The Board has also contemplated whether any alternate 
Diagnostic Codes might afford an increased evaluation here.  
However, there are no other relevant Code sections for 
consideration.  

In conclusion, both prior to and as of August 30, 2002, the 
10 percent rating currently in effect for the veteran's 
subacute dermatitis of the hands appropriately reflects his 
disability picture and a higher rating is not warranted.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

C.  Residuals of a left knee injury

In the October 1998 rating decision on appeal, the RO awarded 
service connection for medial compartment degenerative joint 
disease of the left knee and assigned a 10 percent evaluation 
under Diagnostic Code 5257.  That Diagnostic Code 
contemplates impairment of the knee due to recurrent 
subluxation and lateral instability.  However, because VA 
examination in April 1998 revealed an essentially stable left 
knee, and because the service-connected disability clearly 
involves degenerative joint disease, the Board finds that the 
veteran's left knee disability is more appropriately 
evaluated under Diagnostic Code 5010, for arthritis.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2006).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

Objectively, VA examination in April 1998 reveals full range 
of left knee motion.  
A subsequent November 2001 VA outpatient treatment report 
indicated left knee motion from 0 to 120 degrees.  

Based on the above findings, a compensable evaluation is not 
warranted under Diagnostic Code 5260 or 5261.  In so finding, 
the Board has considered additional limitation of function 
due to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the 
veteran complained of medial joint line pain, especially with 
prolonged activity or running, at his April 1998 VA 
examination.  Knee pain was also noted in VA outpatient 
treatment reports dated in February 2001, July 2001 and 
November 2001.  In November 2001, the veteran rated his pain 
as a 2, but noted that it worsened with activity.  He 
described his pain as "grinding."
Moreover, at his December 2003 hearing before the 
undersigned, the veteran stated that his left knee disability 
caused him problems walking up stairs.  (T. at 19.)  The left 
knee disability also prevented him from participating in 
activities such as running or jumping, and playing with his 
children.  He rated his pain as a 2 out of 10 under normal 
circumstances, such as walking, and stated that it increased 
to 8 out of 10 with physical activity such as running.   

While acknowledging the complaints of pain as discussed 
above, the Board notes that the veteran had a normal gait 
upon VA examination in April 1998.  He could heel and toe 
walk at that time without difficulty.  Again, his range of 
motion was full at that time, and his left knee motion was 
from 0 to 120 in a November 2001 VA outpatient treatment 
report.  Therefore, even considering additional functional 
limitation, the competent findings do not indicate a 
disability picture comparable to having flexion limited to 45 
degrees or extension limited to 10 degrees, as is necessary 
in order to achieve the next-higher 10 percent evaluation 
under Diagnostic Code 5260 or 5261.  

The Board has also considered whether the veteran is entitled 
to a compensable rating for his left knee disability under 
any alternate Diagnostic Code.  However, as the evidence 
fails to establish ankylosis, Diagnostic Code 5256 is not for 
application.  Similarly, as the evidence fails to demonstrate 
impairment of the tibia or fibula, a higher rating is not 
possible under Diagnostic Code 5262.  There are no other 
relevant Code sections for consideration.  

The Board has also contemplated whether the veteran is 
entitled to any separate evaluations for his left knee 
disability.  In this regard, the Board acknowledges 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings previously discussed do not establish loss of either 
flexion or extension to a compensable degree.  Therefore, 
assignment of separate evaluations pursuant to VAOPGCPREC 9-
2004 is not appropriate. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

Here it is established that the veteran has medial 
compartment degenerative joint disease of the left knee.  
Thus, if the evidence of record establishes left knee 
instability, then a separate rating under Diagnostic Code 
5257 would be warranted.  However, the overall evidence does 
not indicate instability of the left knee.  To the contrary, 
the April 1998 VA examination showed that the left knee was 
stable to varus and valgus stress.  McMurray's test was 
negative and there was no apprehension sign.  The veteran 
denied giving out, locking or catching of the left knee at 
that time.  Moreover, an August 2001 MRI of the left knee 
revealed that the medial and lateral collateral ligaments 
were intact.  Moreover, the anterior and posterior cruciate 
ligaments were normal in appearance.  Furthermore, a November 
2001 VA clinical record showed that there was no ligamentous 
laxity of the left knee.  Lachman's and McMurray's tests were 
negative.  

The Board does acknowledge a trace drawer sign on the left, 
shown upon VA examination in April 1998.  Moreover, the 
veteran stated at his December 2003 hearing before the 
undersigned that his left knee could just give out when 
carrying or lifting things.  (T. at 20.)  However, the weight 
of the competent evidence, as detailed above, fails to 
demonstrate left knee instability such as to warrant 
a separate evaluation due to instability pursuant to 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98 in the present case.  

In conclusion, the evidence of record does not support a 
compensable evaluation for any portion of the rating period 
on appeal.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

III.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of a December 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  Such notice did not inform the veteran as to the 
law pertaining to disability ratings or effective dates.   
However, because the instant decision denies the veteran's 
claims of entitlement to service connection for status 
postoperative bilateral vasectomy, and denies his claims of 
entitlement to higher ratings for GERD, subacute dermatitis 
of the hands and residuals of a left knee injury, no 
disability evaluation or effective date will be assigned.  As 
such, there can be no possibility of any prejudice to the 
veteran.  Moreover, while the instant decision grants service 
connection for a back disability and a right knee disability, 
this allowance will be implemented by the RO in a subsequent 
rating decision, which the veteran is entitled to appeal.  
Therefore, he again is not prejudiced by the absence of 
notice as to disability ratings and effective dates in the 
December 2004 notice letter.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his appeal, to include testimony provided at a 
December 2003 hearing before the undersigned, are affiliated 
with the claims folder.  The Board has carefully reviewed 
such  statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Further regarding the duty to assist, it is noted that the 
veteran's last VA dermatological examination occurred in 
December 2000.  It is acknowledged that the veteran stated at 
his February 2003 hearing before the undersigned that his 
skin condition had worsened since that time.  (Transcript 
"T," at 21.)  Therefore, the 
Board has given thought as to whether it would be useful to 
schedule another examination.  See Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990) [VA's duty to assist includes the 
conduct of a contemporaneous medical examination, in 
particular where it is contended that a service-connected 
disability has become worse].

The veteran's service-connected dermatitis is episodic in 
nature, which necessitates an examination during an active 
phase.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) 
[where fluctuating conditions escape detection on 
examination, VA must conduct an examination during the active 
stage of the disease].  Here, the evidence of record 
demonstrates flare-ups of dermatitis of a few weeks duration, 
with sometimes lengthy gaps between documented complaints or 
treatment.  In this regard, the Board calls attention to 
Voerth v. West, 13 Vet. App. 117 (1999).  That case 
essentially held that a VA examination to ascertain the 
severity of a flare-up in disability need not be scheduled 
where such flare-ups were of an impractically short duration.  

Because it is not possible to accurately predict when the 
veteran's dermatitis will flare up, and because the periods 
of flare are of relatively short duration, the Board finds 
that, per Voerth, there is no useful purpose in scheduling a 
VA examination.    

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



ORDER

Service connection for status postoperative bilateral 
vasectomy is denied.

Service connection for a back disability is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.

Service connection for a right knee disability is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

Entitlement to an initial compensable evaluation for GERD 
with a history of gastritis, duodenitis and distal 
esophagitis is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for subacute dermatitis of the hands is denied.

Entitlement to an initial compensable evaluation for 
residuals of a left knee injury with medial compartmental 
degenerative joint disease is denied.





____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


